EXHIBIT 10.30
 
SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS
 
This Agreement and Full Release of Claims (the “Agreement”) is made and entered
into as of the 27 day of November, 2013, between Stacey Fitzgerald (“you”) and
Ambient Corporation (“Ambient” or “the Company”).  In consideration for good and
valuable consideration, the sufficiency of which is hereby acknowledged, and the
parties’ execution of this Agreement and the promises and covenants contained
herein, you and Ambient hereby agree as follows:
 
1. You resigned from Ambient effective as of November 5, 2013 (the “Termination
Date”).  You have been paid your regular salary through the Termination Date,
less applicable statutory deductions.  You have been paid for any accrued but
unused vacation days.  Your group health insurance provided by Ambient will
continue until and including November 30, 2013.  After that time, your benefits
will cease, unless you reinstate your health benefits pursuant to COBRA.  You
have been notified about your COBRA rights and obligations under separate cover.
 
2. Consideration: In consideration of your execution of this Agreement without
revocation in accordance with Paragraph 17 below, and your fulfillment of the
promises made herein, you will receive the following benefits:
 
a. Four (4) months of severance payable in accordance with the Company’s regular
payroll (“Severance Period”).  Such payments will begin on the first regular pay
day after expiration of the Revocation Period without revocation.  The first
such payment shall be in an amount equal to the salary you would have earned
between November 6, 2013 and the payment date.  Severance payments will be based
on your current salary of $200,000, less all applicable statutory deductions and
withholdings.
 
b. During the Severance Period -- if you elect COBRA coverage --  the Company
will continue to pay towards such coverage the same percentage of your COBRA
insurance premiums that it was paying towards your medical insurance premiums as
of your Termination Date.
 
c. Other than as set forth in this Paragraph 2, you will not receive -- and you
acknowledge that you are not entitled to receive -- any additional payments or
benefits of any kind from Ambient or any Releasee (as defined in Paragraph 5
below), and you agree that such payments fully satisfy any and all obligations
that Ambient or any Releasee has to you.  You acknowledge that you would not be
entitled to receive the payments and benefits specified in this Paragraph 2
absent your execution of this Agreement and the fulfillment of the promises made
herein.  You acknowledge that vesting of any and all stock options granted to
you during your employment ceased on your Termination Date.
 
3. Expense Reimbursement:  The Company agrees to reimburse you for any
reasonable business expenses you incur during your employment (subject to
submission of appropriate substantiation in accordance with Company procedures).
 
4. References:  You shall direct all requests for references from any potential
future employer or other third parties to Rebecca Blake at Insight Performance,
who shall provide dates of employment and positions held and will tell the
person seeking the reference that company policy prohibits the sharing of any
additional information.  In the event Rebecca Blake no longer works at Insight
Performance and/or is no longer assigned to assist the Company, you shall direct
all such requests to Abraham Kimelman, who shall provide dates of employment and
positions held and will tell the person seeking the reference that company
policy prohibits the sharing of any additional information.
 
5. Release by you: In consideration of Ambient’s execution of this Agreement and
of the payments and benefits provided for above, which you acknowledge is
adequate consideration, on behalf of yourself and your representatives, heirs,
executors, administrators, agents, successors and assigns, you hereby
irrevocably and unconditionally waive, release, and forever discharge and
covenant not to sue Ambient its respective past and present parents,
subsidiaries, affiliates, and divisions, and each of their respective past and
present officers, directors, members, managers, partners, stockholders, agents,
employees, representatives, predecessors, successors and assigns, in each of
their individual, corporate, and other capacities (collectively with Ambient,
the “Releasees”), from any and all claims, liabilities and causes of action of
any kind which you ever had, now have or hereafter may have against Ambient or
any Releasee by reason of any matter, cause or thing whatsoever occurring on or
at any time prior to the full execution of this Agreement, whether known or
unknown to you and including, but not limited to, all claims arising out of any
matters or things relating to any services you provided to any Releasee, based
upon any contract, whether express or implied, oral or written, tort or public
policy, claim for costs, fees or expenses, including but not limited to, your
employment contract with the Company, or any allegation of illegal employment
practices, defamation or breach of any federal, state or local fair employment
practice, equal opportunity law or wage and hour law, as amended, including but
not limited to the Age Discrimination of Employment Act of 1967; National Labor
Relations Act; Title VII of the Civil Rights Act of 1964; Sections 1981 through
1988 of Title 42 of the United States Code; the Employee Retirement Income
Security Act of 1974; the Immigration Reform and Control Act; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Fair
Labor Standards Act; the Occupational Safety and Health Act; the Fair Credit
Reporting Act; the Consolidated Omnibus Budget Reconciliation Act; and The
Sarbanes Oxley Act.
 
 
1

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, your release of the Company does not include and
will not preclude: (a) non-termination related claims under the Massachusetts
Workers Compensation Act (M.G.L. c. 152) or any disability insurance
policy/plan; (b) rights to vested benefits under any applicable retirement
and/or pension plans; (c) non-termination related claims under the Employee
Retirement Income Security Act (29 U.S.C. § 1001 et seq.); (d) rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (e) claims for
unemployment compensation; (f) any rights you may have to obtain contribution as
permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which you and the Company are held
jointly liable; (g) any rights you may have pursuant to the Company’s insurance
coverage for directors and officers; (h) any rights to you may have for
indemnification and/or defense pursuant to the Company’s By-Laws, insurance
policies, and/or applicable law; and/or (i) you from filing a charge with the
Equal Employment Opportunity Commission concerning claims of discrimination,
although you specifically waive your right to recover any damages or other
relief in any claim or suit brought by or through the Equal Employment
Opportunity Commission or any other state or local agency on your behalf under
Title VII of the Civil Rights Act of 1964, as amended, the American with
Disabilities Act, the Age Discrimination in Employment Act, the Connecticut Fair
Employment Practices Act, or any other federal or state discrimination law,
except where prohibited by law.  You covenant and agree that you will not assert
any claim or initiate any legal or other action against any Releasee with
respect to any matter covered by the foregoing release. You acknowledge and
agree that if you or any of your representatives, heirs, executors or
administrators should hereafter make against any Releasee any claim or demand or
commence or threaten to commence any action, claim or proceeding otherwise
prohibited by this Agreement, this Section may be raised as a complete bar to
any such action, claim or proceeding.  Unless prohibited by law, the applicable
Releasee may recover from you all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees if it is determined that any such
action, claim or proceedings is prohibited by this Agreement.  Nothing herein is
intended to prevent you from enforcing this Agreement.
 
You acknowledge that certain states provide that a general release of claims
does not extend to claims which the person executing the release does not know
or suspect to exist in his/her favor at the time of executing the release which,
if known, may have materially affected his/her entering into this
Agreement.  Being aware that such statutory protection may be available to you,
you expressly, voluntarily and knowingly waive any arguable benefit or
protection from any such statute in executing this Agreement, known or unknown.
 
6. Release by the Company:  In consideration of your execution of this
Agreement, which the Company acknowledges is adequate consideration, on behalf
of itself, its past and present parents, subsidiaries, affiliates, and
divisions, and its successors, and assigns, the Company hereby irrevocably and
unconditionally waives, releases, and forever discharges and covenants not to
sue you, from any and all claims, liabilities and causes of action of any kind
which it ever had, now has or hereafter may have against you by reason of any
matter, cause or thing whatsoever occurring on or at any time prior to the full
execution of this Agreement, whether known or unknown to the Company.
 
The Company covenants and agrees that it and its past and present parents,
subsidiaries, affiliates, and divisions and its successors and assigns will not
assert any claim or initiate any legal or other action against you with respect
to any matter covered by the foregoing release. The Company acknowledges and
agrees that if it or its past and present parents, subsidiaries, divisions
successors or its successors, affiliates and/or assigns should hereafter make
against you any claim or demand or commence or threaten to commence any action,
claim or proceeding otherwise prohibited by this Agreement, this Section may be
raised as a complete bar to any such action, claim or proceeding.  Unless
prohibited by law, you may recover from the Company all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees if
it is determined that any such action, claim or proceedings is prohibited by
this Agreement.
 
Confidentiality and Non-Competition Agreement.  You have previously executed the
Employee Confidentiality and Non-Competition Agreement annexed hereto as Exhibit
A (“NDA”), which shall be incorporated by reference into this Agreement and made
a part hereof.  All references herein to this Agreement shall be construed to
include Exhibit A.  You acknowledge and reaffirm your continuing obligations
thereunder.  You understand that continued compliance with the NDA is a
condition to your receipt of payments and benefits under this Agreement.  This
Agreement, its terms and the negotiations leading up to the execution of this
Agreement are confidential, except as required by law,  and you agree not to
disclose any such information to any third party except in strict confidence to
your accountant, attorney, spouse, or significant other, or as required by
law.  To the extent that you divulge the terms of this Agreement to your
accountant, attorney, spouse or significant other, you will advise them that
they must not divulge the terms of this Agreement. Moreover, you agree that
neither you nor your attorneys will file this document with the Court or make it
public in any way.  If you are asked about the facts, amount and/or terms of
this Agreement, you will state: “my case has been resolved and I cannot comment
further on the matter” and will give no additional information.  This paragraph
does not preclude you from providing information or testimony or disclosing this
Agreement pursuant to compulsory process of law.  You will give the Company
prompt notice upon your receipt of notice of such process so that the Company
may seek an appropriate protective order.  Notwithstanding the terms of this
provision, the tax treatment and tax structure of the terms of this Agreement
may be reported and disclosed in a manner consistent with all federal, state and
local tax laws.
 
7. Section 409A.  All benefits hereunder are intended to be paid solely on
account of a  separation pay plan as specified in this Agreement due to your
separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), and to be excludible from the
requirements of Code Section 409A, either as separation pay amounts or as a
short-term deferral amounts (e.g., amounts payable under the schedule prior to
March 15 of the calendar year following the calendar year of your separation
from service) to the maximum possible extent.  Any reimbursements or in-kind
benefits provided during your employment or under this Agreement shall be made
or provided to you as part of said separation pay plan and shall be excludible
from the requirements of Section 409A of the Code pursuant to the exception from
409A of the Code for such reimbursement and in-kind benefits that are furnished
as part of said separation pay plan, and in all events such reimbursement or
benefit and the benefits pursuant to Section 2(a) above shall be paid to you, or
on your behalf, no later than March 15 of the calendar year following the
calendar year of your separation from service.  Furthermore, nothing herein
shall be construed as a guarantee of any particular tax treatment to you.
 
 
2

--------------------------------------------------------------------------------

 
8. Non-Admission and No Wrongdoing.  Nothing contained in this Agreement shall
be deemed to constitute an admission or evidence of any wrongdoing or liability
on the part of you or the Company and Releasees, nor of any violation of any
federal, state or municipal statute, regulation or principle of common law or
equity.  The Company and Releasees expressly deny any wrongdoing of any kind in
regard to your employment or your termination.  Further, by signing this
Agreement you acknowledge that this Agreement is being entered into voluntarily
and solely for the purpose of amicably resolving all matters concerning the
termination of your employment.
 
9. Company Property.  You represent that you have returned to the Company any
and all Company property in your possession in good working order, ordinary wear
and tear excepted, including, but not limited to: company vehicles; credit
cards; equipment (including, without limitation, computer equipment); supplies;
samples; prototypes; keys; and documents such as financial reports,
manufacturing data, client lists, customer and vendor information, price lists,
phone listings, and equipment lists you have in your possession or under your
control belonging to the Company and Releasees or containing confidential or
proprietary information concerning the Company and Releasees or their customers
or operations (“Company Information”).  You warrant that you have not retained,
or delivered to any person or entity copies of Company Information or permitted
any copies of Company Information to be made by any other person or entity.
 
10. Unemployment.  The Company agrees that when you apply for unemployment, it
will not respond to requests by the Massachusetts Department of Unemployment
Assistance for information, unless compelled by subpoena or other compulsory
process of law.
 
11. Insurance/Indemnification.  The Company agrees that it will maintain
insurance coverage under: (i) the Directors and Officers Liability Insurance
Policy (Policy Number: PT12DOL602998IV) with Navigators Insurance Company, the
Excess Liability Policy (Policy Number: NHS649186) with RSUI Indemnity Company,
and any other applicable insurance policies (together, the “Policies”); or (ii)
another insurance policy (or policies that have at least the same scope and
coverage amounts as set forth in the Policies (the “Successor Policies”) until
the expiration of the applicable statute of limitations for all claims that
could be filed against you that would be subject to coverage under the Policies
or the Successor Policies, as the case may be.  The Company agrees that if any
covered claim is filed against you, it will pay for the full retention amount
associated with such claim.  The Company agrees to defend and indemnify you
fully for any loss, cost, judgment, settlement or expense (including attorneys’
fee) incurred in connection with any covered matter that exceeds the limits set
forth in the Policies or the Successor Policies, as the case may be.
 
12. Mutual Non-Disparagement.  You agree not to knowingly make any statement,
written or verbal, to any third party that may be harmful to the Company or
injurious to its goodwill, reputation or business standing at any time in the
future.  John Joyce and each member of the Board of Directors of the Company
agrees not to knowingly make any statement, written or verbal, to any third
party that may be harmful to you or injurious to your goodwill, reputation or
business standing at any time in the future.
 
13. No Voluntary Assistance.   You agree that you will not voluntarily assist
other individuals or entities in bringing claims against the Releasees.  You
understand that this promise constitutes a waiver of the right to voluntarily
assist other individuals or entities bringing claims against the Releasees, and
you waive any such right.  The word “voluntarily” in the foregoing paragraph
shall not  include any claim where you are compelled by subpoena or court order
to participate in any claim brought by a third party.
 
14. Entire Agreement/No Modifications/Termination of Employment Agreement.  This
Agreement, in addition to the NDA, fully supersedes any and all prior
agreements, representations or understandings, written or oral between the
parties, including but not limited to, the subject matter of this Agreement or
any related matter.  This Agreement may only be amended by a writing signed by
the parties to this Agreement.  All existing employment agreements between you
and the Company, whether oral or written, other than the NDA, are hereby
terminated.
 
15. Governing Law:  This Agreement will be governed by and construed in
accordance with the laws of the State of Massachusetts (without regard to the
conflict of laws rules thereof that would require the application of the laws of
another state).
 
16. Assignment:  This Agreement shall inure to the benefit of and shall be
binding upon you and your executors, administrators, heirs and legal
representatives.  You may not sell or otherwise assign your rights, obligations,
or benefits under this Agreement and any attempt to do so shall be void. This
Agreement will be assigned by the Company to any legal successor of the Company,
and the Company agrees to provide you with prior written consent of such
assignment. This Agreement shall inure to the benefit of and shall be binding on
the Company’s successors and assigns.
 
All severance pay payable to you under this Agreement shall be payable to your
estate in the event of your death. This Agreement shall terminate upon your
death.
 
17. Revocation Period.  YOU ACKNOWLEDGE THAT YOU MAY REVOKE THIS AGREEMENT
WITHIN SEVEN (7) DAYS AFTER ITS EXECUTION (THE “REVOCATION PERIOD”). ANY
REVOCATION WITHIN THIS REVOCATION PERIOD MUST BE SUBMITTED, IN WRITING, TO THE
COMPANY AND MUST STATE “I HEREBY REVOKE MY ACCEPTANCE OF MY SEPARATION AGREEMENT
AND GENERAL RELEASE.”  THE REVOCATION MUST BE MAILED OR SENT BY FACSIMILE TO
ABRAHAM KIMELMAN, FAX NO. (617) 332-7260, AND RECEIVED BY THE COMPANY PRIOR TO
THE EXPIRATION OF THE REVOCATION PERIOD.  IF THE LAST DAY OF THE REVOCATION
PERIOD IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY, THEN THE REVOCATION PERIOD SHALL
NOT EXPIRE UNTIL THE NEXT FOLLOWING DAY WHICH IS NOT A SATURDAY, SUNDAY OR LEGAL
HOLIDAY.  YOU UNDERSTAND THAT YOU WILL NOT RECEIVE THE PAYMENTS SPECIFIED IN
PARAGRAPH 2 OF THE AGREEMENT UNTIL AFTER THE REVOCATION PERIOD ELAPSES, AND THE
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL AFTER THE REVOCATION
PERIOD HAS EXPIRED.
 
 
3

--------------------------------------------------------------------------------

 
You specifically acknowledge the following:
 
1.  
You had 21 days to consider this Agreement;

 
2.  
You have read this entire Agreement including the full release of claims and
fully understand its terms;

 
3.  
You were advised in writing to consult with an attorney prior to signing this
Agreement and were given an opportunity to review this Agreement with an
attorney;

 
4.  
You are voluntarily entering into this Agreement knowingly of your own free will
and without undue influence or stress;

 
5.  
The waiver specifically refers to rights or claims arising under the Age
Discrimination in Employment Act of 1967 as amended;

 
6.  
You have not waived any rights after the date that you execute this Agreement;

 
7.  
You would not otherwise be entitled to the payments and benefits and other
considerations provided by this Agreement;

 
8.  
The Agreement provides you with a period of seven (7) days following the
execution of this Agreement to revoke the Agreement, as explained herein in
Paragraph 17; and

 
9.  
The Agreement will not become effective until the eighth day following execution
by you of this Agreement.

 
If you sign this Agreement prior to the expiration of the twenty-one (21) days
given to consider the Agreement, you do so voluntarily and of your own free
will.
 
PLEASE READ CAREFULLY.  THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

    Date: 11/29/13  
Ambient Corporation
              By: /s/        
John J. Joyce, Chief Executive Officer
                  /s/   Date: 11/27/13     Stacey Fitzgerald                


 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
AMBIENT CORPORATION
EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
 
THIS EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (this "Agreement")
entered into as of July 9, 2012, by and between AMBIENT CORPORATION, a Delaware
corporation with its principal place of business at 7 Wells Avenue, Suite 11,
Newton, MA  02459 (hereinafter called the "Company") and Stacey Fitzgerald
(hereinafter called "Employee").
 
WITNESSETH:
 
WHEREAS, in pursuing its smart grid communications platforms business, Company
has developed and acquired valuable proprietary information, technology,
intellectual property, inventions, trade secrets, production and marketing
plans, client and prospective client information and lists, equipment, business
methods and strategic plans; and
 
WHEREAS, the secrecy of Company’s proprietary information, trade secrets and
inventions, and the protection of its patents, are essential, because Company is
engaged in a highly competitive industry which requires a substantial continuing
commitment to research, development and innovation to remain competitive; and
 
WHEREAS, it has been and will continue to be necessary for Company to impart to
Employee knowledge of its proprietary information, inventions and trade secrets
and to involve Employee in various aspects of research, development, business
methods and business plans, during which involvement, of necessity, Employee
will gain additional knowledge of Company's inventions, trade secrets and other
confidential information, all for the purpose of equipping and enabling Employee
to discharge his/her duties effectively to the mutual advantage of
himself/herself and Company; and
 
WHEREAS, Employee recognizes that Company must, for its protection, place
reasonable limitations on Employee's ability to use and disclose Company's
proprietary information, inventions and trade secrets and, further, that
Company, in order that such limitations shall be effective, must have the right
to enforce such limitations by way of injunctive relief, both temporary and
permanent;
 
NOW THEREFORE, in consideration for the employment of Employee by the Company
and in consideration of the mutual covenants and agreements hereinafter
contained, the parties hereto agree as follows:
 
Section 1.  Inventions.
 
1.1           Any and all inventions, ideas, improvements, processes, formula
and discoveries, whether or not patentable, conceived, devised, made, acquired
or reduced to practice by Employee, either alone or in conjunction with others,
during the period of Employee's employment by Company (including, without
limitation, prior employment by Company and/or its subsidiaries) which relate or
reasonably appertain to the business engaged in by Company or its subsidiaries,
or to any products now manufactured, advertised or sold by Company or its
subsidiaries, or to any products in the process of development by Company or its
subsidiaries, or to any similar or competitive products, or to the method or
process of making or using any such products, or which result from duties or
tasks assigned to Employee by Company, whether so devised, made, acquired or
reduced to practice during working hours or otherwise, with the materials and
tools of Company or its subsidiaries or otherwise, and (except as provided in
Section 1.2) shall be the sole and exclusive property of Company; and Employee
shall, without further compensation or consideration, but at the expense of
Company:
 
(a)           fully and promptly disclose to Company all information with
respect to such inventions, ideas, improvements, processes, formulae and
discoveries;
 
(b)           whenever requested by Company, promptly execute and cooperate in
the filing and prosecution of any and all applications, assignments and other
instruments which Company shall deem necessary in order to apply for and obtain
Letters Patent of the United States and of foreign countries for such
inventions, ideas, improvements, processes, formulae and discoveries, and in
order to assign and convey to Company, or to Company's nominee, the sole and
exclusive right, title and interest in and to such inventions, ideas,
improvements, processes, formula and discoveries or any applications or patents
thereon; and
 
(c)           whenever requested by Company, promptly deliver to Company
evidence with respect to such inventions, ideas, improvements, processes,
formulae and discoveries for the purpose of any legal proceedings and testify
with respect thereto in any legal proceedings.
 
 
A-1

--------------------------------------------------------------------------------

 
Section 2.                      Confidential Information.
 
2.1           Employee shall exercise utmost diligence to protect and guard the
secret and confidential proprietary information, technology, intellectual
property, inventions, trade secrets, production and marketing plans, client and
prospective client information and lists, equipment, business methods and
strategic plans of Company and its subsidiaries, relating to the business
engaged in by Company and its subsidiaries (hereinafter collectively referred to
as "Confidential Information").   Confidential Information shall not include any
information that: (a) was in Employee's possession prior to Employee's
employment with Company; (b) is or becomes a matter of public knowledge through
no fault of Employee or Company; (c) is rightfully received by Employee from a
third party that is not under any duty of confidentiality with respect to such
information; or (d) is generally made available to third parties by Company
without any restrictions on disclosure.
 
2.2           Neither during Employee's employment by Company nor thereafter
shall Employee, directly or indirectly, use for himself/herself or another, or
disclose to another, any Confidential Information which has in any manner come
into the Employee's knowledge, except as such disclosure or use may be
reasonably required in connection with his/her employment by Company or may be
consented to in advance in writing by Company.
 
2.3           Each of the foregoing obligations of Employee regarding
Confidential Information shall also apply with respect to Confidential
Information of customers, suppliers, contractors, joint ventures, affiliates and
others with whom Company or any of its subsidiaries has a business relationship.
 
2.4           Unless otherwise required by statute or government rule or
regulation, all copies of Confidential Information, shall be returned to the
Company immediately upon request without retaining copies thereof. This
obligation includes Confidential Information stored on computer
hardware/software which shall be deleted forthwith after a copy is provided to
Company.
 
Section 3.  Non-Competition.
 
3.1           During the term of his/her employment with the Company and during
the Non-Compete Period (as defined below), Employee shall not, without the prior
written approval of the President of Company, perform any of the following acts:
 
(a)           accept employment with any business wherever located which engages
in any business in the Territory (as hereinafter defined) which competes with
Company or any of its subsidiaries if the employment in question either would
include the performance of duties similar to those performed by Employee for
Company or would place him/her in a working relationship with persons performing
such duties; or
 
(b)           directly or indirectly, for himself/herself or an behalf of
others, as an individual on his/her own account or as an employee, agent or
representative for any person, partnership, firm or corporation, engage in, aid
in the operation of, contribute his/her knowledge to, or own, manage, operate or
participate in the ownership, management or control of any business wherever
located which competes with Company or any of its subsidiaries in the
Territory.  Nothing contained in this Section 3 shall be construed to prohibit
Employee from owning, either of record or beneficially, up to five percent (5%)
of the shares or other equity interest of any publicly traded company which
competes with the Company or any of its subsidiaries.
 
3.2           Employee and Company agree that, in view of the character of
Employee's work and of the business engaged in by Company and its subsidiaries,
in view of the nature of the market in which Company and its subsidiaries
compete, it is reasonable and necessary for the protection of Company and its
subsidiaries that the “Territory” referred to in Section 3.1 means the United
States of America and Canada.
 
3.3           The provisions of this Section 3 shall not in any way or to any
extent limit the obligations of Employee under any other Section of this
Agreement.
 
3.4           For purposes of this Agreement, the Non-Compete Period shall be a
period of one (1) year from the effective date of the termination of Employee’s
employment by Company or any of its subsidiaries (the “Termination Date”),
unless a court of competent jurisdiction orders a shorter period of time.
 
Section 4.  Employee, Customer or Supplier Interference.  During the term of
his/her employment with the Company and for two (2) years after the Termination
Date, Employee shall not, directly or indirectly, for himself/herself or on
behalf of others, (a) induce or attempt to induce any other employee to quit
Company's employ or the employ of any Company subsidiary, interfere with or
disrupt Company's or the subsidiary’s relationship with any other employee or
solicit, entice, take or employ any other employee of Company or the subsidiary;
and/or (b) call upon, solicit, divert or attempt to solicit or divert from
Company or its subsidiaries any of their customers or suppliers, or potential
customers or suppliers whose business was solicited by Company or one of its
subsidiaries, or who were identified in writing by Company or one of its
subsidiaries as a potential customer or supplier, during Employee's employment
with Company; provided, however, that nothing in this Section 4.1 shall be
deemed to prohibit Employee from calling upon or soliciting a customer or
supplier if such action relates solely to a business or matter that is not
competitive with Company and its subsidiaries.
 
 
A-2

--------------------------------------------------------------------------------

 
Section 5.  Miscellaneous.
 
5.1           Each covenant set forth in this Agreement is separate and distinct
from every other covenant and, if any such covenant, or any part of any such
covenant, is declared to be invalid by a court of competent jurisdiction, the
remaining obligations of this Agreement shall be deemed to be independent and
divisible and shall remain in full force and effect as if the invalid covenant
or covenants never were part of this Agreement.  In the event that a court of
competent jurisdiction shall determine that any provision of this Agreement or
the application thereof is unenforceable in whole or in part, the parties hereto
agree that said court in making such determination shall have the power to
reduce the duration and scope of such provision or otherwise modify, in any way
necessary, such provision to the extent necessary to make it enforceable, and
that the Agreement in its modified form shall be valid and enforceable to the
full extent permitted by law.
 
5.2           Failure on Company's part to exercise any rights or privileges
granted to it by this Agreement or to insist upon the full performance of all
obligations or duties assumed by Employee shall not be construed as waiving any
such rights, privileges, obligations or duties, or as creating any custom
contrary thereto.
 
5.3           If Employee shall violate any of the terms of this Agreement,
Company, in addition to any other remedies it may have, shall be entitled to an
injunction (including a temporary restraining order and/or a temporary and/or a
preliminary injunction), without the necessity of proving actual damages and
without the posting of a bond, to be issued by any court of equity of competent
jurisdiction, enjoining and restraining Employee from such wrongful acts, and
Employee shall reimburse Company for all reasonable attorneys' fees and expenses
incurred by it to enforce this Agreement.
 
5.4           The provisions hereof shall survive and continue in full force and
effect after termination of Employee's employment with Company, whether such
termination is with or without cause, or is voluntary or involuntary.
 
5.5           Whenever written notice is required to be given by this Agreement,
adequate notice shall be deemed to have been given if the written notice is sent
by first class mail addressed as follows:
 
(a)           To Employee at either his/her last known residence or his/her
place of business as noted on the records of Company;
 
Stacey Fitzgerald
11 Wayne Avenue
Braintree, MA  02184
 
 
(b)           To Company as shown below:
 
AMBIENT CORPORATION
Attn:  Abraham Kimelman
7 Wells Avenue, Suite 11
Newton, MA 02459
 
5.6           The validity of this Agreement shall be determined under and shall
be governed in all respects by, the laws of the State of Massachusetts, even
though all or a substantial part of Employee's duties may be performed
elsewhere. The parties agree to submit to the jurisdiction of any appropriate
state court of record or federal district court in the district in which the
Company’s offices are located for purposes of resolving any dispute arising
under this Agreement.
 
5.7           This Agreement shall be binding upon and inure to the benefit of
the parties, their successors and assigns.
 
5.8           This Agreement contains the entire agreement between the parties
and Employee agrees that no other promises or inducements have been made unless
contained in writing, attached hereto or incorporated herein by reference.
 
 
A-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement in duplicate
as of the date first above written.
 

EMPLOYEE    AMBIENT CORPORATION           /s/ Stacey Fitzgerald     /s/ Abraham
Kimelman   Name: Stacey Fitzgerald     Name: Abraham Kimelman           Date:
July 9, 2012     Title: Manager of Accounting          

 
 
 
 
A-4

--------------------------------------------------------------------------------